THE THIRTEENTH COURT OF APPEALS

                                   13-20-00208-CV


                  JOSE ADOLFO SALINAS AND ANGELA SALINAS
                                    v.
                            GREGORIA JACKSON


                                 On Appeal from the
                 County Court at Law No. 8 of Hidalgo County, Texas
                        Trial Court Cause No. CL-19-6022-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Each party will bear its own costs.

      We further order this decision certified below for observance.

April 1, 2021